Citation Nr: 1735226	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for left ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to a compensable rating for service-connected right ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the matter has since been transferred to the RO in Chicago, Illinois. 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for left ear hearing loss and entitlement to a compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The RO denied service connection for left ear hearing loss in February 1993; the Veteran did not appeal the decision and it became final.

2. Evidence received since the February 1993 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.





	
CONCLUSIONS OF LAW

1. The February 1993 rating decision that denied the Veteran's claim for service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992). 

2. New and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The RO denied service connection for left ear hearing loss in a February 1993 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding left ear hearing loss was received in July 2009, more than one year after the February 1993 rating decision.  Therefore, the February 1993 rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1992).

At the time of the February 1993 rating decision, the evidence included service treatment records and the December 2002 VA examination report.  Since that time, the Veteran has submitted personal statements, including statements to the August 1997 VA examiner, indicating that he was exposed to noise from a Howitzer in 1953 that damaged his hearing in the left ear.  The August 1997 VA examiner stated that the Veteran had a precipitous, high frequency sensorineural loss bilaterally which had become worse over time.  The examiner stated that although the precipitous configuration of the hearing loss is consistent with noise trauma, the onset of the loss, particularly in the left ear, is too delayed to know how much of it is related to the original event.  In a November 2009 statement, the Veteran stated that he lost the hearing in his left ear during service for 40 days after exposure to noise from a Howitzer.  Based on the evidence submitted since 1993, the Board finds it is both new and material to the claim as the statements were not considered at the time of the February 1993 rating decision and pertain to acoustic trauma to the left ear.  Accordingly, the Board finds that the claim is reopened for consideration on its merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for left ear hearing loss is reopened.

REMAND

The Veteran seeks service connection for left ear hearing loss.  Since the February 1993 rating decision, the Veteran has submitted statements describing the events surrounding his exposure to extreme noise during service.  He stated that after training on a Howitzer, he lost his hearing in the left ear for forty days.  The Board observes that a VA examination was conducted in December 1992; however, the examiner did not provide an opinion addressing the left ear hearing loss.  The August 1997 examiner provided a speculative opinion addressing the left ear hearing loss; however, the examiner did not address the Veteran's audiogram completed at separation from service.  At separation from service, the Veteran's hearing acuity in the left ear at 500 Hz was 10 decibels and at 4000 Hz was 25 decibels.  Notably, at that time the audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Converted, the Veteran's hearing acuity at 500 Hz was 25 decibels and at 4000 Hz was 30 decibels.  

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court also indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Thus, the Board finds a remand is necessary to provide a VA examination and obtain an opinion addressing the etiology of the Veteran's left ear hearing loss.

Regarding the right ear, the Board notes that in August 2017 the Veteran indicated that his hearing acuity has worsened since his November 2011 VA examination.  When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current severity of his service-connected right ear hearing loss.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Schedule the Veteran for a VA audiology examination to determine the etiology of his left ear hearing loss as well as the current severity of his service-connected right ear hearing loss.  The electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. The examiner is requested to review all pertinent records associated with the claims file.

a) The examiner must comment on the severity of the Veteran's service-connected right ear hearing loss.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.  

b) The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss is related to service, to include exposure to noise from Howitzers.  

In the rationale, the examiner must address the Veteran's lay statements describing his exposure to noise during service as well as his report of hearing loss during service.  The examiner must also address the significance of the audiogram completed at separation from service.  The examiner should note that the standards used in 1955 were ASA and should be converted to ISO-ANSI.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


